Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 11/11/2021 include amendments to the claims. Claims 1-20 are pending. Claims 18-20 remain withdrawn. Claims 1, 8, 10, 16 have been amended.
Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive.
Regarding applicant’s arguments that it is unclear if Agnez et al. discloses a plurality of enclosed structural shear cavities: Agnez et al. teaches in figures 1-2 and 7 an upper member 12 that extends over the base member 10 and the structural ribs, wherein the base member 10, the structural ribs and the upper member 12 cooperate to form a plurality of enclosed structural shear cavities.
Regarding applicant’s arguments that reference number 24 of Brownlow does not read on a base platform because it functions as an interior divider and lateral portions of the base member are not positioned outside of reference number 24 and the medial region: Brownlow teaches in figures 1, 3-4 and paragraph [0028] that reference number 24 is disposed within a medial region of the base member 12, wherein lateral regions of the base member 12 are positioned outside of the base platform and the medial region. Hence, the capability of reference number 24 to function as a divider does not alter the fact that it meets the structural requirements of the base platform.
Regarding applicant’s arguments that none of the references teach that the medial region includes a central portion of the plurality of foam members having a thickness that is less than a thickness of lateral portions of the plurality of foam members that are positioned within the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Agnez et al. (EP2554735A1) in view of Brownlow (US20160245580) and Kazumasa (JP2010166991A).
Regarding claims 1, 6, 8, 10, 12 and 17, Agnez et al. teaches a top-loading laundry appliance (see abstract) comprising: a drum within a tub (see figures 6-7), a cabinet 30 that houses the tub and the drum and having an aperture on atop panel of the cabinet 30 for accessing the drum; an operable panel 10, 12 that selectively covers the aperture as a lid (reads on claims 6, 12) and encloses the tub and the drum within the cabinet 30, the operable panel 10, 12 comprising: a base member 10 that includes a plurality of structural ribs (see figure 1); an upper member 12 that extends over the base member 10 and the structural ribs, wherein the base member 10, the structural ribs and the upper member 12 cooperate to form a plurality of enclosed structural 
Regarding claim 2, Agnez et al., Kazumasa and Brownlow together teach the limitations of claim 1. Agnez et al. teaches in figure 1 and paragraphs [0028]-[0030] at least one torsion rod 20 that extends from the base member 10 to the cabinet 30. Agnez et al. does not teach that the torsion rod biases the operable panel toward a closed position. Kazumasa teaches in the abstract that a torsion rod 57 may be utilized to bias the operable panel 53 toward the opened or closed position at the desired angle so as to simplify the operation of the operable panel 53. Since both Agnez et al. and Kazumasa teach laundry appliances with operable panels it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention 
Regarding claim 3, Agnez et al., Kazumasa and Brownlow together teach the limitations of claim 1. Agnez et al. also teaches in figures 1-2, paragraphs [(0034]-[0036] that the operable panel 10, 12 is attached to the cabinet 30 via a hinge member 18.
Regarding claim 7, Agnez et al., Kazumasa and Brownlow together teach the limitations of claim 2. As discussed in the above rejection of claim 10, based on the positioning of the shear cavities as per figure 1 of Agnez et al. it is readily apparent that in the modified system the plurality of foam members would be positioned distal from a handle and distal from the at least one torsion rod 20.
Regarding claim 11, Agnez et al., Kazumasa and Brownlow together teach the limitations of claim 10. Agnez et al. also teaches in figure 1 and paragraphs [0028]-[0030] at least one torsion rod 20 that is positioned within the rear portion of the base member 10.
Regarding claims 4-5 and 13-14, Agnez et al., Kazumasa and Brownlow together teach the limitations of claims 1 and 10. Agnez et al. teaches in paragraphs [0010], [0025]-[0026] that the base member 10 may be plastic (reads on claims 4 and 14) and the upper member 12 maybe metallic (reads on claims 5 and 13).
Regarding claim 16, Agnez et al., Kazumasa and Brownlow together teach the limitations of claim 10. Agnez et al. also teaches in figures 1 and 7 that the base member 10 includes a base platform that tapers away from the upper member in a direction towards the front portion.

s 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Agnez et al. (EP2554735A1) in view of Brownlow (US20160245580) and Kazumasa (JP2010166991A) as applied to claims 1 and 10 and further in view of Kim et al. (US20090199601).
Regarding claims 9 and 15, Agnez et al., Kazumasa and Brownlow together teach the limitations of claims 1 and 10. Agnez et al. teaches in figures 5-7 and paragraph [0028] that the operable panel 10, 12 is a rotationally operable door panel (see rotational pivoting). Agnez et al. does not teach that the washing machine is a front loading machine. Kim et al. teaches a laundry appliance (see abstract) and that a front-loading washing machine allows for improved efficiency and reduced fabric damage (see paragraph [0014]). Since Agnez et al. and Kim et al. teach laundry appliances it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the modified system by Agnez et al. may be a front loading machine so as to allow for improved efficiency and reduced fabric damage as shown to be known and conventional by Kim et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711